Citation Nr: 0108915	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar disc syndrome, status post laminectomy on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

Service connection was initially denied for a back disorder 
by rating decisions issued in April 1971 and October 1976.  

The Board of Veterans' Appeals (the Board) granted service 
connection for a back disability in an October 1991 decision.  

Following this grant of service connection, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, granted a 10 percent disability rating, action which 
the veteran appealed to the Board.  

The disability rating was subsequently increased by the RO to 
20 percent by a July 1993 rating decision.  Nonetheless, 
since that was not the maximum assignable, the issue remained 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the pending appeal, the veteran moved, since which 
time the VARO in Waco, Texas, has had and continues to have 
jurisdiction over this case.

The veteran withdrew his request to provide testimony at a 
personal hearing before a Member of the Board in March 1994.  

The appeal was initially before the Board in August 1995, at 
which time it was remanded for additional development to 
include consideration of the issue of entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected low back disability.  That and other 
requested development took place to some extent, and the case 
was returned to the Board.

In June 1999, the Board denied entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected low back disability.  The Board also denied 
entitlement to a schedular disability rating in excess of 20 
percent for lumbar spine syndrome, status post laminectomy.  
The Board assigned a separate compensable evaluation of 10 
percent for a 12 centimeter midline, tender scar on the lower 
lumbar area.  



While the Board acknowledged that the RO had formally 
considered the issue of entitlement to an increased 
evaluation for the low back disability on an extraschedular 
basis, it also pointed out that there was evidence on file 
suggesting that the veteran's low back disability may have 
caused marked interference with his employability.  The Board 
accordingly remanded the issue of entitlement to an increased 
evaluation for the low back disability on an extra-schedular 
basis to the RO for further development to include 
correspondence to the veteran requesting that he provide 
employment history information.

In August 1999 the RO, in compliance with the Board's June 
1999 directives, sent a letter to the veteran requesting that 
he provide detailed employment history information including 
attendance records from his employers, medical disability 
slips, tax records and any other evidence which would reflect 
the periods he was unable to work due to his service-
connected low back disability.  The veteran did not respond 
to the RO's correspondence.

In August 1999 the RO issued a rating decision implementing 
the Board's June 1999 decision by assigning a separate 
compensable evaluation of 10 percent for a scar at the lower 
lumbar spine, status post laminectomy, effective from June 9, 
1993.  The RO also advised that an extraschedular evaluation 
was considered pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  A copy of the rating decision was sent 
to the veteran.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence of record which shows 
that the service-connected low back disability has rendered 
the veteran's disability picture unusual or exceptional in 
nature, required frequent periods of hospitalization, or 
rendered impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 20 percent on an extraschedular basis for lumbar 
disc syndrome, status post laminectomy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991);  38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence of record, for the purpose of the current 
appeal, other than evidence already reported in detail 
referable to the disabling manifestations of the service-
connected low back disability reported in the Board's June 
1999 decision, is reported in pertinent part below.

During the course of this appeal, several lay statements were 
submitted in support of the veteran's claim from his 
relatives and former spouse.  These statements reported that 
he experienced chronic back pain since his discharge from 
active duty.  They also described his various psychiatric 
problems including memory loss and difficulty concentrating 
which was reported to have resulted in his loosing several 
jobs.

Several statements from the veteran himself submitted in 
support of his claim are to the combined effect that he has 
not been able to work because of his service-connected low 
back disability.

Medical records obtained from the VA Medical Center in 
Dublin, Georgia, cover the period from December 1990 to 
November 1992.  In December 1990 the veteran was admitted to 
domiciliary care for treatment of his back pain and 
depression.  During this period he underwent vocational 
rehabilitation in an effort to gain meaningful employment.  




The December 1990 assessment found that he appeared 
physically able to pursue full-time employment.  However, he 
was found to have poor insight, poor judgment, poor impulse 
control, and it was noted that he lacked a source of income.  
It was also noted that he appeared to have some employment 
potential.  He received an irregular discharge in April 1992, 
with discharge diagnoses of chronic low back pain and chronic 
depression.  With respect to his employability, it was noted 
that he was employable with limited activity.

VA conducted a special orthopedic examination of the veteran 
in June 1993.  The examiner diagnosed a history of ruptured 
intervertebral disc presumably at L4-5 which was treated by 
laminectomy and diskectomy in August 1970.  The examiner 
noted that the veteran apparently did well following his 
surgery, and was able to return to work as a brick layer.  It 
was noted that he reported he was able to work from 1971 to 
1988, but had had increased back pain since.  


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the new law provides that, upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).

The Secretary shall make reasonable efforts to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance may be of benefit; and moreover, that 
the veteran would not be prejudiced thereby; or in some 
cases, may defer pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain these records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection (c), the 
efforts to obtain these records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(1)-(3)).


Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (20000).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991;  38 C.F.R. § 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4.114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

The Board finds that the duty to assist has been satisfied in 
this instance.  The veteran has not indicated the existence 
of any relevant evidence that has not already been obtained.  
VCAA of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C.A. § 5103A); see also 
McKnight v. Gober, 131 F.3d (Fed. Cir. 1997); Epps v. Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

In this regard, the veteran has been afforded comprehensive 
and contemporaneous VA examination.  Medical records have 
been associated with the claims file.  As noted earlier, the 
Board already adjudicated the previous pending claim of 
entitlement to an increased evaluation for the service-
connected low back disability on a schedular basis, and 
granted a separate compensable evaluation of 10 percent for a 
scar, the grant of which the RO implemented.

Additionally, the Board afforded the veteran the benefit of a 
remand of the issue of entitlement to an increased evaluation 
for his low back disability on an extraschedular basis.  In 
this regard, he was given the opportunity to submit evidence 
in support of this claim. However, the appellant did not even 
respond to the RO's correspondence in this regard.

Therefore, the Board concludes that the evidentiary record is 
as complete as it is going to be for the purpose of the 
current determination.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
changed since the most recent determination of record was 
issued to the veteran.


In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met its 
obligations to the veteran under this new law.

Moreover, the veteran, and his representative, have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue currently on appeal, but have chosen 
not to do so, and the veteran specifically ignored the RO's 
correspondence requesting evidence specific to the issue 
currently on appeal.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO of the current 
issue under the new law would only serve to delay resolution 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The United States Court of Appeals for Veterans Claims has 
held that the Board is precluded from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In the case at hand, the veteran himself has contended that 
his disability has impacted his employment, and is supported 
in this assertion by his representative, who felt that a 
contemporaneous examination would materially assist the 
veteran in his claim.  However, as the Board noted earlier, 
the veteran was given the opportunity to submit specific 
evidence pertinent to his claim for an increased evaluation 
on an extraschedular basis.  

The veteran was given this additional opportunity because the 
evidentiary record contains his assertions that his service-
connected low back disability adversely affects his ability 
to work, aside from psychiatric disability clearly determined 
to constitute a factor in his inability to work.  As the 
Board noted earlier, the veteran failed to respond to the 
RO's inquiry in this regard.  Accomplishment of an 
examination would only further delay the veteran's claim; 
moreover, it must be kept in mind that the veteran has 
already been afforded the benefit of a VA contemporaneous and 
comprehensive examination, which, with additional evidence of 
record, does not provide a basis for the Board to conclude 
that an increased evaluation for the service-connected low 
back disability on an extraschedular basis is warranted.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his service-connected 
lumbar disc syndrome, status post laminectomy has adversely 
affected his employability in ways not contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards (in this case the 20 percent 
evaluation for the lumbar disc syndrome and the 10 percent 
evaluation for the lumbar scar) are not adequate and 
therefore require consideration of § 3.321(b)(1).  See 
VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  There is no competent 
medical evidence of record showing that the service-connected 
low back disability has incapacitated the veteran for work.

Neither does the evidence indicate that the service-connected 
low back disability has markedly interfered with employment 
or resulted in frequent hospitalizations or inpatient care.  
The evidence does, however, suggest that the veteran's former 
employment as a bricklayer terminated because of disability 
for which service connection has not been granted.  
Outpatient records of care, while they reference low back 
symptomatology, do not implicate such disability are 
causative of inability to work.  Referral in this instance is 
not warranted because the evidence does not indicate that the 
service-connected low back disability has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected low back 
disability on an extraschedular basis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990)


                                                         
ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar disc syndrome, status post laminectomy on an 
extraschedular basis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



